Exhibit 10.2

TITAN MACHINERY INC.

Description of Executive Bonus Plan

 

Titan Machinery Inc.’s Executive Bonus Plan (the “Plan”) is designed to reward
executive officers for achievement of performance relating to Titan’s goals and
achievement of personal goals annually set by the Compensation Committee.

 

Our Chief Executive Officer and President-Chief Financial Officer may earn a
potential bonus of up to 200% of his or her base salary in a fiscal year and
each other named executive officer may earn a potential bonus of up to 70% of
his or her base salary depending on such person’s position.  The Plan provides
that 40% of the eligible bonus for our named executive officers is based upon
achievement of Titan’s annual pre-tax net income goal, 20% is based on
achievement of Titan’s annual total sales goal and 20% is based on Titan’s
annual return on assets goal.  The remaining 20% of the eligible bonus is based
upon achievement of personal position-specific goals approved by the
Compensation Committee after consultation with the named executive officers. 
The personal position-specific goals for the named executive officers may relate
to respective department personnel development, execution of strategies related
to acquisitions, real estate, financing and investments, internal and external
reporting, or implementation of unique position-specific projects that may vary
annually.

 

The annual bonus will be paid 100% in cash.

 

--------------------------------------------------------------------------------